                                                                                                     'etots



                                               UNITED STATES DISTRICT COURT

                                              NORTHERN DISTRICT OF CALIFORNIA



                USA,                                                  Case No.l9-mj-70947-RMI-l
                                Plaintiff,
                                                                      Charging District's Case No.
                        V.

                                                                       l:19-cr-00147 JRA
          10
                LEANNA NABULSI,

                                Defendant.
          11


     cd   12                                 COMMITMENT TO ANOTHER DISTRICT
Is
0 i£      13           The defendant has been ordered to appear in the Northern District of Ohio.
U !=
•c
tS «4-l
          14   The defendant may need an interpreter for this language; N/A.
fA   o

5 ^       15           The defendant;           ( ) will retain an attorney.
CO *C
B    w
|5        16                                    (X) is requesting court-appointed counsel.

1M        17           The defendant remains in custody after the initial appearance.
'a t:
          18

          19           IT IS ORDERED; The United States Marshal must transport the defendant, together with

          20   a copy of this order, to the charging district and deliver the defendant to the United States Marshal
          21   for that district, or to another officer authorized to receive the defendant. The Marshal or officer

          22   of the charging district should immediately notify the United States Attorney and the Clerk of the
          23   Clerk for that district of the defendant's arrival so that further proceedings may be promptly

          24   scheduled. The Clerk of this district must promptly transmit the papers and any bail to the

          25   charging district.

          26   Dated; 6/18/2019

          27                                                       RtoERTM.ILLMAN
                                                                   United States Magistrate Judge
          28
